Citation Nr: 9934031	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-10 927	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1965 to September 
1966 as a midshipman at the United States Naval Academy.  He 
has been a member of the Reserves since 1974 and, as 
pertinent to this claim, had a period of Active Duty for 
Training (ACDUTRA) from April 11 through April 24, 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  Winston-Salem, North 
Carolina, in July 1995, which denied service connection for  
degenerative disc disease of the cervical spine.  In May 1998 
this matter came before the Board and was remanded to the RO 
for further evidentiary development.  As more fully explained 
below, the Board finds that this matter must again be 
remanded for further development.


REMAND

The veteran contends that service connection is warranted for 
his cervical spine disability.  He initially claimed that his 
cervical spine disability was "aggravated" during a period 
of ACDUTRA in April 1994.  He has alternatively contended 
that his cervical spine disability was "incurred" during 
the period of ACDUTRA in April 1994.  Most recently, in the 
October 1999 informal hearing presentation, the veteran's 
representative essentially claimed on behalf of the veteran 
that his cervical spine disability was aggravated while 
parachuting with the Navy Reserves "a couple of weekends per 
month".  

In May 1999 the veteran's representative submitted to the RO 
copies of treatment records from the Mecklenburg Medical 
Group which showed that in April 1997 it was noted that the 
veteran had been doing some regular parachuting until 
recently, which "probably aggravated his cervical 
radiculitis".  The assessment included history of cervical 
spondylosis and radiculitis.  In August 1997 he complained of 
upper back pain for the past two days and reported that he 
had been on active duty three weeks prior and wore a five to 
six pound kevlar helmet and loading equipment.  The 
assessment was left trapezius muscle strain.  Received in 
October 1999 was a statement from the veteran wherein he 
seems to indicate that his disability was aggravated during a 
period of ACDUTRA in 1999.  This letter was accompanied by a 
service medical record dated in June 1999, which the RO has 
not had the opportunity to review, nor has the RO adjudicated 
the question of service connection based on duty after 1994.  
The Board notes that the veteran appears to be claiming 
service connection for a cervical disability, based on 
aggravation of the disability during separate periods of 
ACDUTRA after 1994.  His period of ACDUTRA in April 1994 has 
been verified, but subsequent periods of ACDUTRA  have not 
yet been verified.  

In that regard, and to avoid piecemeal adjudication of the 
veteran's claim, the Board finds that the RO should consider 
the veteran's claim that his cervical disability was 
aggravated by a period of ACDUTRA after April 1994, along 
with claim that his cervical disability was aggravated or 
incurred during the period of ACDUTRA in April 1994.  To this 
end, the RO should obtain all of the veteran's service 
medical records from his period of service with the Reserves, 
and the RO should verify all of the pertinent periods of 
ACDUTRA after April 1994.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for 
verification of all of the periods that 
the veteran served on ACDUTRA from April 
1994 through the present.  The RO should 
also make an attempt to obtain all 
service records pertaining to the 
veteran's service with the Reserves since 
April 1994.  All official channels should 
be utilized in attempting to secure this 
information.  

2.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record, to include the 
medical evidence submitted in October 
1999.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


